DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 4-11, 13, 16 and 21-24, drawn to a method for constructing a single-cell sequencing library, comprising the steps of: a) conducting a first lysis of a single cell to obtain a first single-cell lysate; b) segmenting the nucleus and the cytoplasm in the first single-cell lysate obtained in step a) to obtain a nucleus-containing solution and a total RNA-containing solution; c) constructing a chromatin DNA library with the nucleus-containing solution obtained in step b) to obtain a chromatin accessibility sequencing library of the single cell; and constructing a transcriptome library with the total RNA-containing solution obtained in step b) to obtain a transcriptome sequencing library of the single cell, wherein, in step c), the chromatin DNA library is constructed by digesting with Tn5 transposase or DNase, wherein the construction of the chromatin DNA library by using Tn5 transposase includes the steps of: c1) cutting the open chromatin regions with Tn5 transposase, comprising fragmenting the chromatin DNA with Tn5 transposase, followed by terminating the fragmentation; and c2) performing a second lysis of the 
Group II, claims 17-20, drawn to a kit comprising: a single-cell lysis reagent used for a first lysis, a chromatin DNA fragmentation reagent, a fragmentation terminating reagent, a lysis reagent used for a second lysis after the chromatin DNA fragmentation, and a carrier DNA.
2.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features...those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The technical features shared by Groups I-II are the reagents comprised in the claimed kit, namely a single-cell lysis reagent used for a first lysis, a chromatin DNA fragmentation reagent, a fragmentation terminating reagent, a lysis reagent used for a second lysis after the chromatin DNA fragmentation, and a carrier DNA.  However, such shared technical features do not provide a contribution over the prior art, because Ackermann et al. (Mol. Metab. 2016, 5:233-244, published online 11 January 2016) teach an integrated process of ATAC-seq and RNA-seq that involves the use of all the reagents comprised in the claimed kit (see page 235, the first paragraph under “2.2. ATAC-seq” which refers to cited reference “15” (i.e., Buenrostro et al. (Curr. Protoc. Mol. Biol. 2015, 109:21.29.1-21.29.9)) for all the details regarding the ATAC-seq protocol.  As evidenced by Buenrostro et al., the integrated process of Ackermann et al. involves the use of all the reagents comprised in the claimed kit, including a carrier DNA (e.g., the “DNA ladder” disclosed in the Buenrostro reference is capable of being used as a carrier DNA).).  In addition, the combination of the three references cited in the International Search Report also teaches or at least renders obvious all the reagents comprised in the claimed kit.
Thus, the inventions listed as Groups I-II are not so linked as to form a single general inventive concept and there is a lack of unity of invention because they lack a common technical feature that provides a contribution over the prior art.  Accordingly, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
Therefore, since the claims do not relate to a single general inventive concept under PCT Rule 13.1 and lack the same or corresponding special technical features, the claims lack unity of invention and should be limited to only one invention.
3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
4.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639